PER CURIAM: *
Ronald Qualls was convicted of one charge of possession of a material used to manufacture methamphetamine and one charge of conspiracy to manufacture methamphetamine. Qualls challenges his sentence, arguing that the district court’s drug quantity calculations were erroneous and that the court erred by sentencing him based on those calculations. Qualls has not shown that the factual findings concerning drug quantity are clearly erroneous. See United States v. Maseratti, 1 *361F.3d 330, 340 (5th Cir.1993); see also United States v. Charon, 442 F.3d 881, 887 (5th Cir.), cert, denied, — U.S.-, 127 S.Ct. 260, 166 L.Ed.2d 202 (2006). The judgment is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.